                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     ARMANDO RIVERA,                                      Case No. 18-cv-01531-VKD
                                                        Plaintiff,
                                   9
                                                                                              ORDER RE DISCOVERY DISPUTE RE
                                                  v.                                          RE-INSPECTION OF PREMISES
                                  10

                                  11     CREMA COFFEE COMPANY LLC, et al.,                    Re: Dkt. No. 45
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties ask the Court to resolve their dispute regarding whether plaintiff Armando

                                  14   Rivera’s expert should be permitted to re-inspect the Crema Coffee Roasting Company store that

                                  15   is the subject of this action, even though fact discovery has closed. Dkt. No. 45. Mr. Rivera says

                                  16   that he did not learn until after the close of fact discovery that defendants had taken steps to

                                  17   remediate some of the alleged barriers after Mr. Rivera’s expert’s initial inspection. Id. at 2. He

                                  18   says that defendants had an affirmative obligation to disclose this remediation but did not, and that

                                  19   permitting re-inspection at this point will not prejudice defendants and may moot some of Mr.

                                  20   Rivera’s claims for injunctive relief. Id. at 2–3. Defendants respond that Mr. Rivera was not

                                  21   diligent in investigating whether remediation had occurred, in particular because Mr. Rivera

                                  22   delayed taking discovery until the very end of the fact discovery period, and that Mr. Rivera does

                                  23   not have good cause for a re-inspection. Id. at 4–5.

                                  24          Although defendants do not expressly state that they intend to rely on evidence of the

                                  25   remediation of certain barriers for purposes of summary judgment or trial, the Court infers from

                                  26   their opposition to excluding evidence of remediation that they do intend to rely on this evidence.

                                  27   See Dkt. No. 45 at 5. In that case, evidence of remediation, whether in the form of information

                                  28   possessed by a witness or in the form of tangible evidence, is subject to affirmative disclosure
                                   1   under Rule 26(a)(1)(A) as evidence supporting a defense, and also subject to the supplementation

                                   2   requirement of Rule 26(e)(1). The Court understands defendants’ frustration with Mr. Rivera’s

                                   3   belated request for further inspection, but as defendants cite no actual prejudice that they will

                                   4   suffer from permitting Mr. Rivera’s expert to verify that remediation has occurred (potentially

                                   5   eliminating some portion of Mr. Rivera’s claim for injunctive relief), the Court is puzzled by

                                   6   defendants’ opposition.

                                   7          Having considered the arguments of the parties, the Court concludes there is good cause to

                                   8   permit Mr. Rivera’s expert to conduct a further inspection of the store that is the subject of this

                                   9   action. The inspection will be limited to the alleged violations stated in the amended complaint

                                  10   (Dkt. No. 41) and will be further limited to any changes to the store made after the expert’s prior

                                  11   inspection and that relate to those alleged violations. Counsel shall confer promptly to ensure that

                                  12   the further inspection is conducted at the earliest opportunity convenient to defendants. Mr.
Northern District of California
 United States District Court




                                  13   Rivera’s counsel may accompany the expert on the inspection. If Mr. Rivera’s expert anticipates

                                  14   offering expert testimony about the alleged violations based on his further inspection of the store,

                                  15   he must serve a supplemental expert report on defendants no later than seven days following

                                  16   completion of the further inspection.1 If defendants wish, they may seek leave of Court to serve a

                                  17   rebuttal to such supplemental expert report.

                                  18          IT IS SO ORDERED.

                                  19   Dated: October 22, 2019

                                  20

                                  21
                                                                                                     VIRGINIA K. DEMARCHI
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27   1
                                         If the supplemental expert report covers matters that defendants contend should have been
                                  28   included in the initial expert report, defendants may object to proposed expert testimony on that
                                       ground by filing a pretrial motion in limine.
                                                                                          2
